Citation Nr: 0706120	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected head scar, residual of shrapnel wound.

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected jaw scar, residual of shrapnel wound.

3.  Entitlement to an initial rating in excess of 0 percent 
for service-connected bilateral leg scar, residual of 
shrapnel wound.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



0
INTRODUCTION

The appellant in this case is a veteran who had active World 
War II service.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). In April 2004, 
the Board reopened and granted the veteran's underlying claim 
of entitlement to service connection for scars of the head, 
jaw, and bilateral legs.  The Board denied, however, the 
reopening of his claim for service connection scar of the 
veteran's right foot.


FINDINGS OF FACT

1.  The veteran's service-connected head scar, residual of 
shrapnel wound, is slightly disfiguring with a depressed 
surface contour on palpation; visible or palpable tissue loss 
and gross distortion or asymmetry of one feature or paired 
set of features is not currently shown.    

2.  The veteran's service-connected jaw scar, residual of 
shrapnel wound, is slightly disfiguring with a depressed 
surface contour on palpation; visible or palpable tissue loss 
and gross distortion or asymmetry of one feature or paired 
set of features is not currently shown.    

3.  The veteran's service-connected bilateral leg scar, 
residual of shrapnel wound is superficial and measures less 
than 144 square inches (929 sq. cm.). 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 10 percent (but no higher) for the veteran's service-
connected head scar, residual of shrapnel wound, effective 
from August 20, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
7800 (2002) (2006).

2.  The criteria for entitlement to a disability evaluation 
of 10 percent (but no higher) for the veteran's service-
connected jaw scar, residual of shrapnel wound, effective 
from August 20, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
7800 (2002) (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-connected 
bilateral leg scar, residual of shrapnel wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7802 (2002) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2006 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the March 2006 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2006 was not given 
prior to the May 2004 adjudication of the claim, the notice 
was provided prior to recent certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2006 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claims for his claims, but 
there has been no notice of the types of evidence necessary 
to establish an effective date of the disabilities.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection or an effective date 
for an increased evaluation, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, the Board has determined that 
staged ratings are warranted for the veteran's service-
connected head and jaw scars.  Furthermore, the Board has 
determined that an increased rating is not warranted for the 
veteran's leg scar disability.  Consequently, an effective 
date will not be assigned, so the failure to provide notice 
with respect to those elements of the claims was no more than 
harmless error.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded thorough VA examinations in April 2005, 
and no further VA examination is necessary.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected scars warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise.  See VAOPGCPREC 
3-2000 (April 10, 2000).  If the amendment is more favorable, 
the Board must apply that provision to rate the disability 
for periods after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

Head Scar

The veteran's service-connected head scar, residual of 
shrapnel wound, has been rated by the RO under the provisions 
of Diagnostic Code 7800.  

Prior to August 30, 2002, a 0 percent rating was warranted 
for a slight disfiguring scar to the head, face, or neck.  A 
disfiguring scar to the head, face, or neck warranted a 10 
percent rating if it was moderately disfiguring.  The next 
highest rating of 30 percent was only warranted if the scar 
was severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Further, a 50 
percent rating was warranted for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

NOTE: When in addition to tissue loss and cicatrization there 
was marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 20 
percent, the 30 percent rating may be increased to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant disfiguring conditions could be submitted to VA 
central office for rating with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement. A 50 percent rating is 
warranted if the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the veteran 
exhibits four or five of the aforementioned characteristics 
of disfigurement.  A maximum 80 percent rating is warranted 
if the veteran has visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or the veteran exhibits six 
or more of the aforementioned characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The veteran filed his current claim in July 2002.  He was 
afforded a VA examination in April 2005.  It was noted that 
the veteran's head scar was a linear scar that measured 3 cm.  
There was no pain on the depressed area of the scalp and no 
adherence to the underlying tissue.  The texture of skin was 
described as irregular on the scalp surface on palpation.  
According to the examiner, the scar was not unstable and not 
superficial.  There was a 1.5 x 2.5 cm depression of the 
surface contour of the scar on palpation.  The scar was 
described as deep, which the veteran related that he had a 
fracture on the skull.  There was no inflammation, edema, or 
keloid formation seen by the examiner.  It was noted that 
color compared to normal areas of skin was hypopigmented 
devoid of hair.  It was further noted that there was no area 
of induration and inflexibility of skin in the area of the 
scar.   Further, no limitation of motion or other limitation 
of function caused by the scar were reported.  The veteran 
was diagnosed with a head scar on his scalp as residuals of a 
bomb injury with no evidence of skull fracture on x-ray 
examination.

Under Diagnostic Code 7800 (effective August 30, 2002), the 
preponderance of evidence supports a grant of 10 percent.  
The veteran exhibited one of the characteristics of 
disfigurement: surface contour of scar depressed on 
palpation.  There was no marked discoloration, color 
contrast, or the like, however, to warrant a 30 percent 
rating.  See Diagnostic Code 7800, Note.    
      
Under other Diagnostic Codes for scars, there is no basis for 
assignment of a rating in excess of 0 percent under any other 
criteria for scars.  Diagnostic Codes 7801 is not for 
application since it applies to scars other than head, face, 
or neck.  Diagnostic Code 7805 is also not for application 
since no limitation of motion was reported.  Further, there 
is no evidence of any superficial scar to warrant application 
of Codes 7802, 7803 and 7804.

The Board also notes that under Diagnostic Codes prior to 
August 20, 2002, there is no basis for assignment of a rating 
in excess of 0 percent under any criteria for scars.  
Measuring 3 cm, the scar is not moderately disfiguring to 
warrant the next higher rating of 10 percent under Diagnostic 
Code 7800.  Diagnostic Codes 7801 to 7802 are also not for 
application since they apply to scars from burns.  Diagnostic 
Code 7803 is not for application since his scar was not 
described as poorly nourished with repeated ulceration.  The 
maximum rating of 10 percent is not warranted under 
Diagnostic Code 7804 since the veteran's scar was not 
superficial, and not tender and painful on objective 
demonstration.  It is also noted that 7805 is not for 
application since no limitation of function of part affected 
was reported.

Since the amendment of Diagnostic Code 7800 is more favorable 
than the provisions prior to August 30, 2002, the Board finds 
that a 10 percent rating is for application from the 
effective date of the regulatory change; that is August 30, 
2002.  VAOPGCPREC 3-2000 (April 10, 2000).       

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.

Jaw Scar

The veteran's service-connected jaw scar, residual of 
shrapnel wound, has also been rated by the RO under the 
provisions of Diagnostic Code 7800.  

Prior to August 30, 2002, a 0 percent rating was warranted 
for a slight disfiguring scar to the head, face, or neck.  A 
disfiguring scar to the head, face, or neck warranted a 10 
percent rating if it was moderately disfiguring.  The next 
highest rating of 30 percent was only warranted if the scar 
was severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Further, a 50 
percent rating was warranted for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

The veteran filed his current claim in July 2002 and was 
afforded a VA examination in April 2005.  The veteran's scar 
measured 2.5 cm with no pain in the scar on examination.  
There was no adherence to the underlying tissue reported.  
The texture of the skin was described as a smooth irregular 
scar.  The scar was not unstable.  The surface contour of the 
scar on palpation was described as slightly depressed.  The 
scar was characterized as superficial and not deep.  The scar 
was negative for any inflammation, edema, or keloid 
formation.  The examiner described the color of the scar 
compared to normal areas of the skin as slightly 
hypopigmented.  It was noted that there was no area of 
induration and inflexibility of the skin.  The veteran was 
diagnosed with a scar on the right side of his jaw.    

Under Diagnostic Code 7800 (effective August 30, 2002), the 
preponderance of evidence supports a grant of 10 percent.  
The veteran exhibited one of the characteristics of 
disfigurement: surface contour of scar depressed on 
palpation.  There was no tissue loss and no marked 
discoloration, color contrast, or the like, however, to 
warrant a 30 percent rating.  See Diagnostic Code 7800, Note.     
  
Under other Diagnostic Codes effective August 30, 2002, the 
preponderance of evidence does not support a rating in excess 
of 0 percent.  The Board notes that the veteran's jaw scar is 
less than 5 inches (13 cm) in length and accordingly does not 
warrant a 10 percent rating under Diagnostic Code 7800.  
Further, there is no basis for assignment of a rating in 
excess of 0 percent under any other criteria for scars.    
Diagnostic Codes 7801 is not for application since it applies 
to scars other than head, face, or neck.  Diagnostic Code 
7802 is also not for application since that applies to scars 
other than head, face, or neck.  Diagnostic Code 7803 is not 
for application since the scar is not unstable.  Diagnostic 
Code 7804 is also not for application since the scar was not 
painful on examination.  Diagnostic Code 7805 is also not for 
application since no limitation of motion was reported.      

Further, under Diagnostic Codes prior to August 20, 2002, 
there is no basis for assignment of a rating in excess of 0 
percent under any criteria for scars.  Measuring 2.5 cm, the 
scar is not moderately disfiguring to warrant the next higher 
rating of 10 percent under Diagnostic Code 7800.  Diagnostic 
Codes 7801 to 7802 are also not for application since they 
apply to scars from burns.  Diagnostic Code 7803 is not for 
application since his superficial scar was not described as 
poorly nourished with repeated ulceration.  The maximum 
rating of 10 percent is not warranted under Diagnostic Code 
7804 since the veteran's superficial scar was not tender and 
painful on objective demonstration.  It is also noted that 
7805 is not for application since no limitation of function 
of part affected was reported.

Since the amendment of Diagnostic Code 7800 is more favorable 
than the provisions prior to August 30, 2002, the Board finds 
that a 10 percent rating is for application from the 
effective date of the regulatory change; that is August 30, 
2002.  VAOPGCPREC 3-2000 (April 10, 2000).       

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.

Bilateral Leg Scar

The veteran's service-connected bilateral leg scar, residual 
of shrapnel wound, has been rated by the RO under the 
provisions of Diagnostic Code 7802.  

Under the criteria for scars, other than the head, face, or 
neck, that are superficial and do not cause limitation of 
motion, a 10 percent rating is warranted for area or areas 
exceeding 144 square inches (929 sq. cm.).  Note (1): Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  

Diagnostic Code 7802, under the former rating criteria, is 
not applicable since this code is for rating scars due to 
burns.

The veteran filed his current claim in July 2002.  In an 
April 2005 VA examination, it was noted that there was no 
scar on the veteran's left leg sustained from the bomb 
injury.  In the right leg, a scar was located in the lateral 
aspect measuring 2.5 cm linear, and 1 x 1 cm circular.  There 
was no pain in the scar on examination and no adherence to 
underlying tissue.  It was further reported that the texture 
of the skin was irregular, but negative for shine and 
scaliness.  The scar on the right leg was not unstable.  
There was a depression of the surface contour of the scar on 
palpation reported.  The scar was described as superficial 
and not deep.  There was no inflammation, edema, or keloid 
formation.  The color of the scar compared to normal areas of 
skin was described as hypopigmented.  There was no area of 
induration and inflexibility of skin in the area of the scar.  
Further, there was no limitation of motion or other 
limitation of function caused by the scar.  The veteran was 
diagnosed with right leg scar and no scar secondary to bomb 
injury in the left leg.  

Under Diagnostic Codes effective August 30, 2002, the 
preponderance of evidence does not support a rating in excess 
of 0 percent.  The Board notes that the veteran's scar does 
not exceed an area or areas of 144 square inches (929 sq.cm.) 
to warrant a maximum 10 percent rating under Diagnostic Code 
7802.  Further, there is no basis for assignment of a rating 
in excess of 0 percent under any other criteria for scars.  
Diagnostic Code 7800 is not for application since there is no 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 is also not for application since the scar was not 
described as deep and did not cause limited motion.  There is 
no evidence of any superficial unstable scar to warrant 
application of Code 7803.  It is also noted that there is no 
evidence of the superficial scar being painful on examination 
to warrant application of Code 7804.  Diagnostic Codes 7805 
is not for application since no limitation of motion was 
reported.    

Further, under Diagnostic Codes prior to August 20, 2002, 
there is no basis for assignment of a rating in excess of 0 
percent under any criteria for scars.  Diagnostic Code 7800 
is not for application since it applies to scars on the head, 
face, or neck.  Diagnostic Codes 7801 to 7802 are also not 
for application since they apply to scars from burns.  
Diagnostic Code 7803 is not for application since his 
superficial scar was not described as poorly nourished with 
repeated ulceration.  The maximum rating of 10 percent is not 
warranted under Diagnostic Code 7804 since the veteran's 
superficial scar was not tender and painful on objective 
demonstration.  It is also noted that 7805 is not for 
application since no limitation of function of part affected 
was reported.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

A 10 percent rating for the veteran's head scar, residual of 
shrapnel wound, effective August 20, 2002, is granted.  

A 10 percent rating for the veteran's jaw scar, residual of 
shrapnel wound, effective August 20, 2002, is granted.
 
An initial rating in excess of 0 percent for service-
connected bilateral leg scar is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


